Exhibit 10.17

 

CONAGRA, INC

 

EXECUTIVE INCENTIVE PLAN (1999)

 

1. Purpose. The principal purpose of the ConAgra Executive Incentive Plan (the
“Plan”) is to provide incentives to executive officers and other senior
management officers of ConAgra (“ConAgra”) who have significant responsibility
for the success and growth of ConAgra and to assist ConAgra in attracting,
motivating and retaining executive officers on a competitive basis.

 

2. Administration of the Plan. The Plan shall be administered by the Human
Resources Committee of the Board of Directors (the “Committee”). The Committee
shall have the sole discretion to interpret the Plan; approve a pre-established
objective performance measure or measures annually; certify the level to which
each performance measure was attained prior to any payment under the Plan;
approve the amount of awards made under the Plan; and determine who shall
receive any payment under the Plan.

 

The Committee shall have full power and authority to administer and interpret
the Plan and to adopt such rules, regulations and guidelines for the
administration of the Plan and for the conduct of its business as the Committee
deems necessary or advisable. The Committee’s interpretations of the Plan, and
all actions taken and determinations made by the Committee pursuant to the
powers vested in it hereunder, shall be conclusive and binding on all parties
concerned, including ConAgra, its stockholders and any person receiving an award
under the Plan.

 

3. Eligibility. Executive officers and other senior management officers of
ConAgra shall be eligible to receive awards under the Plan. Such participants
include the Chief Executive Officer, the members of the Office of the President,
other executive and senior management officers and any persons performing
similar duties in the future. The Committee shall designate the executive
officers and other senior management officers who will participate in the Plan
each year.

 

4. Awards. The Committee shall establish annual and/or long-term incentive award
targets for participants. If an individual becomes an executive officer or
senior management officer during the year, such individual may be granted
eligibility for an incentive award for that year upon such individual assuming
such position; provided, if such person is a covered employee under Section
162(m) of the Internal Revenue Code, the eligibility of such person shall be
conditioned on compliance with Section 162(m) for tax deductibility of the
award.

 

The Committee shall also establish annual and/or long-term performance targets
which must be achieved in order for an award to be earned under the Plan. Such
targets shall be based on earnings, earnings per share, growth in earnings per
share, achievement of annual operating profit plans, return on equity
performance, or similar financial performance measures as may be determined by
the Committee. The specific performance targets for each participant shall be
established in writing by the Committee within ninety days after the
commencement of the fiscal year (or within such other time period as may be
required by Section 162(m) of the Internal Revenue Code) to which the
performance target relates. The performance target shall be established in such
a manner than a third party having knowledge of the relevant facts could
determine whether the performance goal has been met.

 

Awards shall be payable following the completion of each fiscal year upon
certification by the Committee that ConAgra achieved the specified performance
target established for the participant. Awards may be paid in cash or
securities. Notwithstanding the attainment by ConAgra of the specified
performance targets, the Committee has the discretion, for each participant, to
reduce some or all of an award that would otherwise be paid. However, in no
event may a participant receive an award under the Plan in any fiscal year of
more than .1% of ConAgra’s market capitalization (stock price multiplied by
number of shares outstanding) as of the first day of the fiscal year.

 

5. Miscellaneous Provisions. ConAgra shall have the right to deduct from all
awards hereunder paid in cash

 

48

--------------------------------------------------------------------------------


 

Exhibit 10.17

 

any federal, state, local or foreign taxes required by law to be withheld with
respect to such awards. Neither the Plan nor any action taken hereunder shall be
construed as giving any employee any right to be retained in the employ of
ConAgra. The costs and expenses of administering the Plan shall be borne by
ConAgra and shall not be charged to any award or to any executive officer
receiving an award.

 

6. Effective Date, Amendments and Termination. The Plan shall become effective
on July 9, 1999, subject to approval by the stockholders of ConAgra at the 1999
Annual Meeting of Stockholders. The Committee may at any time terminate or from
time to time amend the Plan in whole or in part, but no such action shall
adversely affect any rights or obligations with respect to any awards
theretofore made under the Plan. However, unless the stockholders of ConAgra
shall have first approved thereof, no amendment of the Plan shall be effective
which would increase the maximum amount which can be paid to any one participant
under the Plan in any fiscal year, which would change the performance goals
permissible under this Plan for payment of awards, or which would modify the
requirement as to eligibility for participation in the Plan.

 

 

49

--------------------------------------------------------------------------------